Citation Nr: 1046845	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, had active service from 
November 1988 to September 1989 and from November 1995 through 
October 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained an opinion from the Veterans 
Health Administration (VHA).  The Veteran and her representative 
were provided a copy of the VHA opinion and submitted a response, 
but no additional evidence.  



FINDING OF FACT

Obstructive sleep apnea had onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).  








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As service connection is granted, the Board need not further 
address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts 

The record shows that the Veteran was 27 on entering active duty 
in November 1995.  She was then described as 5 feet, 6 inches 
tall and her weight was 174.  The service treatment records show 
the following: a history of insomnia in October 1996; a raspy 
voice after waking associated with bronchitis and a history of 
depression in May 1997 and again in April 2003; depression and 
sleep disturbance in September 1997; sleep deprivation in March 
1998 and July 1998; difficulty falling asleep after working night 
shift and nightmares while asleep and history of depression in 
September 1998; problems sleeping due to cough and dry throat 
associated with allergic rhinitis in April 1999; 


globus pharyngeus associated with gastroesophageal reflux in May, 
August, and October 1999, July 2000, and March 2001; sleep 
deprivation and fatigue associated with depression which was 
treated with trazodone in October 2000; history of insomnia, 
depression, and gastroesophageal reflux and medications, 
including trazodone, at the Medical Evaluation Board in November 
2000; inability to sleep associated with missing medication for 
anxiety in September 2002; a 15 year history of smoking noted in 
October 2002; sleep disturbance associated with depression noted 
at the Medical Evaluation Board with examination and history in 
both May and July 2003.  

After service, VA records show that from September to 2005 to 
January 2006 the Veteran complained of problems sleeping, 
drowsiness, and fatigue.  In January 2006, the Veteran stated 
that she slept about three hours a night, that she was tired 
throughout the day, and that her daughter told her she snored 
loudly.  In April 2006, overnight oximetry showed nocturnal 
hypoxemia.  In November 2006, an ambulatory sleep study showed 
obstructive sleep apnea. 

Analysis 

The Veteran seeks service connection for obstructive sleep apnea, 
asserting that in service she awoke gasping for air and that her 
requests for a sleep study in service were refused.

In April 2010, the Board requested a medical opinion by a VHA expert 
to determine whether the current obstructive sleep apnea, first shown 
after service in November 2006, was related to any sign or symptoms 
of sleep disturbance in service.

In August 2010, the Board received the VHA opinion responding to the 
request.  The medical expert, a neurologist, observed that the 
diagnosis of obstructive sleep apnea can be difficult and elusive, 
with average time elapsed between the first recognized symptoms and 
sleep center testing being 87.5 months.  



Based on a review of the evidence of long-standing sleep disruptions 
and the presence of certain risk factors, and in light of the medical 
literature and an understanding of the medical principles, the VHA 
expert expressed the opinion that the Veteran's current obstructive 
sleep apnea is more likely than not etiologically related to her 
sleep problems during her second period of military service.

As there is evidence of current disability, obstructive sleep 
apnea; evidence of sleep disturbance in service; and evidence of 
a relationship between the current disability and the symptoms 
manifest in service, as expressed by the VHA expert, all the 
elements of service connection have been met and service 
connection for obstructive sleep apnea is established. 


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


